Citation Nr: 0004376	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from May 1942 to 
October 1945.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In March 1999, the Board rendered a 
decision as to several issues that the appellant had 
perfected for appeal to the Board.  The issue of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disabilities was 
remanded to permit the RO to consider that claim in light of 
the Board's grant of an increased evaluation for one of his 
service-connected disabilities.  


REMAND

Although the RO reviewed the appellant's claim for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities subsequent to the Board's 
March 1999 decision, the Board notes that it received a 
statement from the appellant in January 2000 that clearly 
expressed his desire to appear at a hearing before the Board.  
Therefore, because he has requested a hearing before the 
Board, the case must be REMANDED to the RO for the following 
action:

The RO should contact the appellant for the 
purpose of ascertaining whether he desires a 
hearing before a member of the Board at the 
RO (Travel Board Hearing), whether he seeks 
to appear for a hearing before the Board in 
Washington, D.C. (Central Office Hearing), 
or whether he would like a Videoconference 
hearing before a member of the Board.  
Thereafter, the RO should schedule the 
appellant for the appropriate hearing, and 
he should be notified of the date, time, and 
place of such hearing by letter mailed to 
his address of record.  

The purpose of this REMAND is to ensure that the appellant 
receives his due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


